DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
Claims 1-20 are pending. Claims 17 and 20 stand amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (US 2016/0291328 A1).
Regarding claim 1 and 17, which recite similar limitations, D1 teaches a device with an illumination system (Fig. 7, ¶238), comprising: 
a pixel array (37) ; 
a light source (34); a waveguide (35A, 354B); 
36) that couples light from the light source into the waveguide; and 
a diffractive output coupler (Fig. 7, 35; in light of ¶238, an apparent typo in the disclosure labels this ‘35A’) that couples light from the waveguide out of the waveguide and onto the pixel array to illuminate the pixel array and reflect image light (207) from the pixel array [, wherein the pixel array is configured to reflect the light coupled out of the waveguide as image light (207) that passes through the second diffractive coupler (¶238) and the waveguide (Fig. 7)].
Regarding claim 2 and 3, D1 teaches the device defined in claim 1, and further discloses further comprising: an optical system having an input portion and an output portion (sequitur, e.g. of the waveguide 35A, 35B), wherein the optical system is configured to receive the image light (207) from the pixel array (37) with the input portion (portion of optical system waveguide 35A, 35B between sandwiched coupler 35 and pixel array 37).
Regarding claim 4, D1 teaches the device defined in claim 3 wherein the output portion (portion of waveguide 35A, 35B between 35 and opposite the side of 37) includes a diffractive optical system output coupler (35) that is configured to couple the image light out of the optical system waveguide (Fig. 7, 207 coupled out by 35).
Regarding claim 7, D1 teaches the device defined in claim 4, and further discloses wherein the diffractive output coupler comprises a polarization-sensitive volume hologram (¶225, input and output couplers are SBGs, and ¶215, disclosing SBG as “volume phase grating, or hologram, in a polymer dispersed liquid crystal mixture [inherently polarization sensitive]”, ¶261, ¶274).
Regarding claim 8, D1 teaches the device defined in claim 7, and further discloses wherein the diffractive input coupler comprises a polarization-sensitive volume hologram (¶218).
Regarding claim 9, D1 teaches the device defined in claim 8, and further discloses wherein the diffractive output coupler is a transmission hologram and wherein the diffractive input coupler is a transmission hologram (¶216, ¶218).
Regarding claim 13, D1 teaches the device defined in claim 1, and further discloses  wherein the pixel array comprises a liquid-crystal-on-silicon display (¶260).
Regarding claim 15, D1 teaches the device defined in claim 1, and further rdiscloses wherein the light source comprises a light source selected from the group consisting of: a light-emitting diode and a laser (¶238).
Regarding claim 18 and 19, D1 teaches the device defined in claim 17, and further discloses further comprising: an optical system with an additional waveguide (33) that carries the image light (Fig. 7) and third diffractive coupler (32) configured to couple the image light out of the additional waveguide (33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 1 and 4 above, and further in view of D2 (US 2015/0277116 A1).
Regarding claims 5 and 10, D1 teaches the device defined in claim 4, but does not explicitly show wherein the pixel array is tilted with respect to the diffractive output coupler.
D2 explicitly shows wherein the pixel array is tilted with respect to the diffractive output coupler (Figs. 1 and 2, ¶15, ¶22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the design of D2 with the device of D1 for the purpose of, e.g. more easily achieving total internal reflection, or fitting an ergonomic form factor.

Claims 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 1 and 4 above, and further in view of D3 (US 2015/0277116 A1).
Regarding claim 6 and 11, D1 teaches the device defined in claim 4, but does not explicitly show wherein the diffractive output coupler is recorded at an offset angle and is configured to direct light out of the waveguide at a non-zero angle with respect to a surface normal of the waveguide.
	D3 explicitly shows wherein the diffractive output coupler is recorded at an offset angle and is configured to direct light out of the waveguide at a non-zero angle with respect to a surface normal of the waveguide (Figs. 23-27, ¶219).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the angle of D3 with the coupler of D1 for the purpose of improving diffraction efficiency and therefore brightness of the display.
Regarding claim 16, D1 teaches the device defined in claim 15, and explicitly shows the device of D1 may be a part of at least one of HMD, HUD (¶196), but does not explicitly show further comprising: a lens interposed between the light source and the waveguide; and a wearable housing that supports the pixel array, the light source, and the waveguide.
D3 explicitly shows a lens (12) interposed between the light source (11) and the waveguide (13); and a wearable housing that supports the pixel array, the light source, and the waveguide (¶46, head mounted display considered to disclose a mount, i.e. a wearable housing that supports the disclosed components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the device of D1 in a head mounted display as taught by D3 for the purpose of comfortably displaying virtual images.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above.
Regarding claim 12, D1 teaches the device defined in claim 1, and explicitly shows that the pixel array is liquid crystal on silicon and inherently produces polarized light (¶260), a waveplate between the diffractive input coupler and the pixel array (¶275), and wherein the diffractive output coupler comprises a polarization-sensitive transmission hologram (¶215-218).
D1 does not explicitly show shows further comprising a waveplate between the diffractive output coupler and the pixel array.
However, control of polarization is necessary and well known for operation with liquid crystal on silicon displays and liquid crystal gratings, lest the display and gratings receiving the wrong polarization and be inoperable for the disclosed purpose of displaying image light. On this basis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged polarization control components of D1 to maintain the principle of operation and ensure the display is illuminated with the proper polarization based on the sensitivities of the liquid crystal gratings and liquid crystal display.
Regarding claim 20, D1 teaches essentially the same limitations as detailed above with respect to claims 1 and 17, but does not explicitly show two of the same devices juxtaposed, e.g. for displaying to a first eye and a second eye. Nevertheless, it would have been obvious to one of ordinary skill in the art to duplicate the device of D1 for the purpose of displaying virtual images to each eye, e.g. for the purpose of achieving a stereoscopic effect. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D4 (EP 3062142 A1).
Regarding claim 14, D1 teaches the device defined in claim 1, but does not explicitly show wherein the pixel array comprises a microelectromechanical systems display.
	D4 explicitly shows a microelectromechanical systems display (101, ¶16).
D4 with the liquid crystal device of D1 and predictably modulated the illumination light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872